Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is the U.S. National Stage of PCT/SG2018/050030, filed 01/18/2018 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 03/08/2021 is acknowledged.  Claims 1-17 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 10-12 are objected to for the following informalities:
Claim 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. “Hu” (Vaccine, 30(2), 2014:374-381) in view of Wasmoen et al. “Wasmoen” (US PGPUB 2008/0187546).
	The claims are directed to a method for adapting an influenza virus to Vero cells, comprising:
-infecting Vero cells with an influenza virus at a first infectious dose;
-cultivating infected Vero cells in a spinner flask to produce viral activities;
-harvesting a first influenza virus;
-infecting Vero cells with said first influenza virus at a second infectious dose to produce viral activities, wherein said second infectious dose is greater than or equal to said first infectious dose;
-harvesting a second influenza virus; and
-repeating the process, and harvesting a Vero cell adapted influenza virus.
	Regarding claims 1, 6-7 and 13, Hu discloses serial passaging of PR8 influenza virus in Vero cells, leading to faster growing PR8-4mut. Serial passaging in HU (para. 2.3) is done by adding a 1:1000 dilution of the previous round supernatant to fresh Vero cells. Since growth rate and final titer increase during serial passaging, it follows that in HU the inoculum in subsequent rounds was more concentrated than in previous rounds.  
	Hu does not teach the cultivation is done in a spinner flask.
	Wasomen, however, discloses producing vaccines with influenza in Vero cells by stating “The influenza strain is produced in Vero (African Green Monkey Kidney) cells” (para. 139) and “Cell expansion is continued by harvesting of confluent monolayers using a Trypsin/EDTA solution, and re-planting cells into more static flasks or roller bottles. Further expansion may be performed in bioreactors by the use of microcarriers at 20-30 g/L” (para. 141) (instant claim 13).  
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate a method of adapting an influenza virus in Vero cells as disclosed by Hu whereby the flasks by which the infeceted Vero cells are cultivated is done in a spinner flask as taught by Wasomen.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Wasomen successfully demonstrates that influenza virus is infected in Vero cells and cultivated in spinner flasks or bioreactor.  Moreover, it is not inventive and considered obvious and routine to one of ordinary skill in the art to use a spinner flask as taught in the prior art as a conventional step in the cultivation of a virus in cells, specifically, influenza virus in Vero cells as taught by the prior art.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claims 2-3, 4-5, 14 Hu discloses an MOI of 0.001 or 0.01 (see page 375 second column 2.4) and viral titer of infectious dose (see Figure 1).
	Regarding claims 6-7 and 16, Hu discloses up to 20 passages meeting the limitation of the instant claim (see Abstract).
	Regarding claim 8, Hu discloses the influenza virus was acquired from embryonic chicken eggs (see page 376 first column first Para. 2.6).
	Regarding claim 9, Hu discloses the influenza virus from A/California/7/2009 (see page 378 second column last Para. 3.4).
	Regarding claim 15, Hu discloses the viral activities as viral replication (see Figure 2).
	Regarding claim 17, Hu discloses the administration of composition is by intranasal challenge (see page 376 first column 2.6).
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648